Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1552
                      Lower Tribunal No. 12-8046 CC
                           ________________


          The Responsive Auto Insurance Company,
                                  Appellant,

                                     vs.

                    Central Therapy Center, Inc.,
                         a/a/o Luis Relova,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

      The Vaccaro Law Firm, P.A., and Charles L. Vaccaro (Davie), for
appellant.

     David B. Pakula, P.A., and David B. Pakula (Pembroke Pines);
Corredor & Husseini, P.A., and Maria E. Corredor, for appellee.


Before FERNANDEZ, C.J., and LINDSEY, and LOBREE, JJ.

     PER CURIAM.
Affirmed.




            2